DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 01/26/2022.
	Claims 21, 26, 31, 35 and 40 have been amended. 
	Claims 1-20 have been cancelled. 
	Claims 21-41 are currently pending and have been examined.

Response to Arguments
	In response to Applicant Arguments /Remarks made in an amendment filled on 01/26/2022:
Regarding the Double Patent:
	The remarks cited, page 9, that “Applicant respectfully submits that the Office's provisional non-statutory obviousness- type double patenting rejection of claims 21-41 as being premature. The Office has not indicated that all claims would be allowable if Applicant submits a Terminal Disclaimer to overcome the provisional double-patenting rejection”. The examiner respectfully disagrees, as the examiner cited within the non-final rejection dated on 10/26/2021, page 3; “A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement”. The examiner recited the same statement within this office action under the Double Patent rejection below. 
Regarding claim 101 rejection:
	The remarks recited that “applicant respectfully disagrees that claims 21-41, as amended, are directed to an abstract idea or otherwise fail to recite “significantly more” than the abstract idea … each limitation of claims 21, 35 and 39 … determine a transportation capacity exchange for one or more transportation capacity units … does not fall into the abstract grouping of “certain methods of human activity of abstract idea trouping””. The examiner respectfully disagrees, the claimed invention reciting steps and methods of determining routes based on origin and destination of a customer and determining the available seats/cargos/ flights options and their prices in form of bids/offers to be showed to the customer and upon selection one of these options by the customer, the customer can pay for his/her selection, which is considered an abstract ideas of a fundamental economic principle or practice of reservation/booking systems and methods according to the MPEP 2106.04(a)(II)(A), see offer-based price optimization, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362–63, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015); and placing an order based on displayed market information, Trading Technologies Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092, 2019 USPQ2d 138290 (Fed. Cir. 2019). In addition, the claimed invention recitation method and system to organizing the reservation of available seats/cargo/ flight options and show a customer their availability and prices to pick the most suitable option for the customer and facilitate payment process, which considered an abstract idea of managing relationships or interaction between peoples of social activities, teaching, and following rules or instructions, see MPEP 2106.04(a)(II)(C). While the claimed invitation recited multiple additional limitations, as explained in details in the 101 rejection of this document, that are not part of the abstract idea; however, the mere recitation to a plurality of computers for the customers, utilizing a  virtual hub and claiming using a wireless or wire communication network (claimed in a generic and non-limiting manner) is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.  
Regarding claim 103 rejection:
	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Amendments to the Claims
	Applicant has mistakenly indicated in the amendment that claims 30 and 39 are “previously presented”, where the claims have been amended and should indicate “currently amended”. Applicant must make appropriate correction and an update to the status identifiers of the claims. Each amendment document that includes a change to an existing claim, including the deletion of an existing claim, or submission of a new claim, must include a complete listing of all claims ever presented (including previously canceled and non-entered claims) in the application. After each claim number, the status identifier of the claim must be presented in a parenthetical expression, and the text of each claim under examination as well as all withdrawn claims (each with markings if any, to show current changes) must be presented. The listing will serve to replace all prior versions of the claims in the application. 
	Status Identifiers:  The current status of all of the claims in the application, including any previously canceled or withdrawn claims, must be given. Status is indicated in a parenthetical expression following the claim number by one of the following status identifiers: (original), (currently amended), (previously presented), (canceled), (withdrawn), (new), or (not entered). The status identifier (withdrawn– currently amended) is also acceptable for a withdrawn claim that is being currently amended. See paragraph (E) below for acceptable alternative status identifiers. claims added by a preliminary amendment must have the status identifier (new) instead of (original), even when the preliminary amendment is present on the filing date of the application and such claim is treated as part of the original disclosure. If applicant files a subsequent amendment, applicant must use the status identifier (previously presented) if the claims are not being amended, or (currently amended) if the claims are being amended, in the subsequent amendment. Claims that are canceled by a preliminary amendment that is present on the filing date of the application are required to be listed and must have the status identifier (canceled) in the preliminary amendment and in any subsequent amendment.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claim 21-34 and 36-41 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-41 of copending Application No. 16/167,525 (reference application) (hereinafter “simpson525”). Although the claims at issue are not identical, they are not patentably distinct from each other because as explained below:
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claims 21 and 39. A method, comprising: 
	receiving origin location data and destination location data from a first user, wherein the origin location data corresponds to a geographic origin and the destination location data corresponds to a geographic destination (simpson525, claim 21; “receiving origin location data and destination location data  … origin and the destination location data corresponds to a geographic destination”); 
	generating one or more routes based on the origin location data and the destination location data (simpson525, claim 21; “generating one or more routes based on the origin location data and the destination location data”); 
	determining a plurality of virtual hubs along the one or more routes, wherein the plurality of virtual hubs comprises a first virtual hub based on the origin location data and a second virtual hub based on the destination location data (simpson525, claim 21; “determining a plurality of virtual hubs along the one or more routes … the origin location data and a second virtual hub based on the destination location data”); 
	determining a transportation capacity exchange for one or more transportation capacity units based on at least the first virtual hub and the second virtual hub (simpson525, claim 21; “determining a transportation capacity exchange for a plurality of transportation capacity units based on at least the first virtual hub and the second virtual hub”), wherein the one or more transportation capacity units correspond to one or more seats in one or more transportation vehicles traveling from the first virtual hub to the second virtual hub (simpson525, claim 21; “wherein: the plurality of transportation capacity units correspond to a plurality of seats in a plurality of transportation vehicles traveling from the first virtual hub to the second virtual hub”);
	receiving constraint data from the first user, wherein the constraint data indicates a selection by the first user of one or more conditions for traveling along the plurality of routes (simpson525, claim 23; “receiving constraint data from the first user … the first user of one or more conditions for traveling along the one or more routes”); and 
	transmitting market depth data for the transportation capacity exchange to the first user based on the one or more routes (simpson525, claim 21; “transmitting the market depth data for the transportation capacity exchange to the first user based on the one or more routes”) and the constraint data (simpson525, claim 23; “transmitting the market depth data for the transportation capacity exchange to the first user based on the constraint data”), and wherein the market depth data comprises one or more bid prices and one or more offer prices for the one or more transportation capacity units (simpson525, claim 21; “the market depth data comprising data indicating at least a bid price or offer price provided by a second user for a respective transportation capacity unit”); and 
	receiving transaction input data from the first user based on the market depth data, wherein the transaction input data comprises data corresponding to acceptance of a respective bid price or a respective offer price provided by a second user for the one or more respective transportation capacity units (simpson525, claim 21; “receiving transaction input data from the first user … the first user of the bid price or offer price provided by the second user”).
	Regarding claim 22. The method of claim 21, further comprising: 
	determining the first virtual hub based on additional origin location data from one or more other users, wherein the first virtual hub corresponds to a location proximate to the geographic origin (simpson525, claim 22; “determining the first virtual hub based on additional origin location data from one or more other users … a location proximate to the geographic origin”); and 
	determining the second virtual hub based on additional destination location data from the one or more other users, wherein the second virtual hub corresponds to a location proximate to the geographic destination (simpson525, claim 22; “determining the second virtual hub based on additional destination location data … wherein the second virtual hub corresponds to a location proximate to the geographic destination”).  
	Regarding claim 23. The method of claim 21, wherein the one or more conditions comprise cheapest route, single mode of transportation, multiple modes of transportation, fastest route, most scenic route, highest rated route, most available route, highest volume of participants for route, most frequent route, service level for route, highest safety and security level for route, gender of driver, security of driver, and rating of driver (simpson525, claim 23; “he one or more conditions comprise cheapest route, single mode of transportation … highest safety and security level for route, gender of driver, security of driver, and rating of driver”).  
	Regarding claim 24. The method of claim 21, wherein the plurality of virtual hubs comprises third virtual hub along the one or more routes, wherein the third virtual hub is disposed between the first virtual hub and the second virtual hub (simpson525, claim 24; “wherein the plurality of virtual hubs comprises a third virtual hub … disposed between the first virtual hub and the second virtual hub”).  
	Regarding claim 25. The method of claim 21, further comprising transmitting real- time location data to the first user, wherein the real-time location data corresponds to a geographic location of the second user (simpson525, claim 25; “comprising transmitting real-time location data to the first user, wherein the real-time location data corresponds to a geographic location of the second user”).  
	Regarding claims 26 and 40. The method of claim 21, further comprising: 
	generating a forward commodity contract between the first user and the second user based on the received transaction input data, wherein the forward commodity contract provides substitutability between first and second transportation capacity units of the one or more transportation capacity units (simpson525, claim 26; “generating a forward commodity contract between the first user and the second user based on the received transaction input data, wherein  …  provide substitutability between first and second transportation capacity units of the plurality of transportation capacity units”); 	and scheduling delivery of the respective transportation capacity unit based on the forward commodity contract (simpson525, claim 26; “scheduling delivery corresponding to the respective transportation capacity unit based on the forward commodity contract”).  
	Regarding claim 27. The method of claim 26, further comprising: 
	Page 3 of 23performing one or more security checks on the first user and the second user based on fingerprint data, facial scan data, photo data, or combinations thereof (simpson525, claim 27; “performing one or more security checks on the first user and the second user based on fingerprint data, facial scan data, photo data, or combinations thereof”); and 
	generating the forward commodity contract between the first user and the second user based on the received transaction input data and the one or more security checks (claim 27; “generating the forward commodity contract between the first user and the second user based on the received transaction input data and the one or more security checks”).
  	Regarding claim 28. The method of claim 26, further comprising: 
	receiving confirmation data from the first user corresponding to completion of the delivery, wherein the confirmation data comprises input data from a mobile device of the first user, QR scan data, or combinations thereof (simpson525, claim 28; “receiving confirmation data from the first user corresponding to completion of the delivery, wherein the confirmation data comprises input data from a mobile device of the first user, QR scan data, or combinations thereof”).  
	Regarding claim 29. The method of claim 21, further comprising: 
	receiving transportation mode data from the first user, wherein the transportation mode data indicates a selection by the first user of one or more transportation vehicles for traveling from the first virtual hub to the second virtual hub (simpson525, claim 29; “receiving transportation mode data from the first user …  the plurality of transportation vehicles traveling from the first virtual hub to the second virtual hub”), wherein the one or more transportation vehicles comprise an automobile, an aircraft, an autonomous vehicle, a motorcycle, a bicycle, a boat, a bus, a subway car, a taxicab, a train, or a delivery vehicle (simpson525, claim 21; “the plurality of transportation vehicles comprise an automobile, an aircraft … a space transport, or combinations thereof”); and 
	transmitting the market depth data based on the received transportation mode data (simpson525, claim 29; “transmitting the market depth data to the first user based on the received transportation mode data”.  
	Regarding claim 30. The method of claim 21, wherein the respective first and second virtual hubs are formed based on global positioning system (GPS) coordinate data (simpson525, claim 22; “determining … the origin location data, additional origin location data, destination data, and additional destination data correspond to global positioning system (GPS) coordinate data”). 
	
	Regarding claim 31. The method of claim 21, wherein the transportation capacity exchange comprises a market exchange for the one or more transportation units, wherein the one or more transportation units comprises one or more commodity contract specifications (simpson525, claim 31; “wherein the transportation capacity exchange comprises a market exchange … one or more commodity contract specifications”).

	Regarding claim 32. The method of claim 21, further comprising 
	generating a forward commodity contract between the first user and the second user based on the received transaction input data (simpson525, claim 32; “generating a forward commodity contract between the first user and the second user based on the received transaction input data”), wherein the received transaction input data Page 4 of 23comprises data corresponding to the acceptance of the bid price provided by the second user for physical delivery of the one or more respective transportation capacity units to the second user (simpson525, claim 32; “wherein the received transaction input data comprises data indicating the acceptance by the first user of the bid price … to the respective transportation capacity unit”).  
	Regarding claims 33 and 41. The method of claim 21, wherein the market depth data further comprises a first bid price and a first offer price for a first route, a second bid price and a second offer price for a second route, and travel times for the first route and second route (simpson525, claim 33; “wherein the market depth data further comprises a first bid price and a first offer price for a first route … travel times for the first route and second route”).  
	Regarding claim 34. The method of claim 21, wherein the market depth data further comprises: 
	a bid queue for the one or more bid prices, wherein the one or more bid prices are ranked in the bid queue from highest price to lowest price, and wherein respective bid prices of the same value are ranked by time in the bid queue (simpson525, claim 34; “a bid queue for one or more additional bid prices … respective additional bid prices of the same value are ranked by time in the bid queue”); and 
	an offer queue for the one or more offer prices, wherein the one or more offer prices are ranked in the offer queue from lowest price to highest price, and wherein respective offer prices of the same value are ranked by time in the offer queue (simpson525, claim 34; “an offer queue for one or more additional offer prices for the respective transportation capacity unit … the same value are ranked by time in the offer queue”).  
	Regarding claim 36. The computing system of claim 35, wherein the program instructions further comprise program instructions executable by the one or more processors to: 
	determine the first virtual hub based on additional origin location data from one or more other users, wherein the first virtual hub corresponds to a location proximate to the geographic origin (simpson525, claim 36; “determining the first virtual hub based on additional origin location … a location proximate to the geographic origin”); and 
	determine the second virtual hub based on additional destination location data from the one or more other users, wherein the second virtual hub corresponds to a location proximate to the geographic destination (simpson525, claim 36; “determining the second virtual hub … a location proximate to the geographic destination”).  
	Regarding claim 37. The computing system of claim 35, wherein the one or more conditions comprise cheapest route, single mode of transportation, multiple modes of transportation, fastest route, most scenic route, highest rated route, most available route, highest volume of participants for route, most frequent route, service level for route, highest safety and security level for route, gender of driver, security of driver, and rating of driver (simpson525, claim 37; “wherein the one or more conditions comprise cheapest route … security of driver, and rating of driver”).  
	Regarding claim 38. The computing system of claim 35, wherein the program instructions further comprise program instructions executable by the one or more processors to transmit real-time location data to the first user, wherein the real-time location data corresponds to a geographic location of the second user (simpson525, claim 38; “transmitting real-time location data to the first user, wherein the real-time location data corresponds to a geographic location of the second user”).  
	Although the claims the instant claims and those of the simpson525 and this application are not identical, they are not patentably distinct from each other because the claims simpson525 application teach a systems and a methods having features that substantially similar to those called for the by instant claims. The differences in claims would be appreciated by one skilled in the art as either semantical, or predictable variations that would been considered obvious. See KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398,406, 417 (2007).

2.	Claim 35 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35, 37 and 39 of copending Application No. 16/167,525 (reference application) (hereinafter “simpson525”) in view of US. Pat. Pub. No. 2015/0178642 to Abboud (“Abboud”).
This is a provisional nonstatutory double patenting rejection.
	Regarding claim 35. (Currently Amended) A computing system, comprising (simpson525, claim 39; “A computing system, comprising:”): 
	one or more processors; and one or more memory comprising program instructions executable by the one or more processors to (simpson525, claim 39; “one or more processors; and one or more memory comprising program instructions executable by the one or more processors to:”): 
	receive origin location data and destination location data over a wireless or wired communication network from a first user, wherein the origin location data corresponds to a geographic origin and the destination location data corresponds to a geographic destination (simpson525, claim 39; “receive origin location data and destination location data from a first user … a geographic destination”); 
	generate one or more routes based on the origin location data and the destination location data (simpson525, claim 39; “generate one or more routes based on the origin location data and the destination location data”); 
	determine a plurality of virtual hubs along the one or more routes, wherein the plurality of virtual hubs comprises a first virtual hub based on the origin location data and a second virtual hub based on the destination location data (simpson525, claim 39; “determine a plurality of virtual hubs along the one or more routes … based on the destination location data”), 
	Page 5 of 23determine a transportation capacity exchange for one or more transportation capacity units based on at least the first virtual hub and the second virtual hub (simpson525, claim 39; “determine a transportation capacity exchange … the first virtual hub and the second virtual hub”), wherein the one or more transportation capacity units correspond to one or more cargo capacity in one or more transportation vehicles traveling from the first virtual hub to the second virtual hub (simpson525, claim 39; “the plurality of transportation capacity units … the first virtual hub to the second virtual hub”),
	receive constraint data from the first user over the wireless or wired communication network, wherein the constraint data indicates a selection by the first user of one or more conditions for traveling along the plurality of routes (simpson525, claim 37; “receiving constraint data from the first user … traveling along the one or more routes”); 
	transmit market depth data for [[a]] the transportation capacity exchange to the first user over the wireless or wired communication network based on the one or more routes (simpson525, claim 35; “transmitting the market depth data for the freight capacity exchange … one or more routes”)and the constraint data (claim 37; “transmitting the market depth data for the freight capacity exchange to the first user based on the constraint data”), and 
		wherein the market depth data comprises one or more bid prices and one or more offer prices for the one or more transportation capacity units (simpson525, claim 39; “the market depth data  … a respective transportation capacity unit”); and 
	receive transaction input data from the first user over the wireless or wired communication network based on the market depth data (simpson525, claim 39; “transmit the market depth data for the transportation capacity exchange … one or more routes”), 
		wherein the transaction input data comprises data corresponding to acceptance of a respective bid price or a respective offer price provided by a second user over the wireless or wired communication network for the one or more respective transportation capacity units (simpson525, claim 39; “receive transaction input data from the first user … provided by the second user”).  
	Also, limitations of the instant claims pertaining to incorporation of storing different data in different databases is lacking from the claims of the simpson525 of “virtual hub location data corresponding to the plurality of virtual hubs are stored on a first database server; the transportation capacity exchange is stored on a second database server” are taught by Abboud. 
	It would have been obvious to an artisan of ordinary skill in transportation art at the time of filling to include storing different information, such as hubs data and transportation capacity exchange data in different databases, as taught by Abboud, in the transportation reservation system and methods of simpson525.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1:
	Claims 21-34 directed to a process. Claims 35-38 directed to a machine. Claims 39-41 directed to a machine.
Step 2A, Prong1:
	Claims 21-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of 
	receiving origin location data and destination location data from a first user, wherein the origin location data corresponds to a geographic origin and the destination location data corresponds to a geographic destination; 
	generating one or more routes based on the origin location data and the destination location data; 
	determining the origin location data and the destination location data; 
	determining a transportation capacity exchange for one or more transportation capacity units based on at least the first virtual hub and the second virtual hub, wherein the one or more transportation capacity units correspond to one or more seats in one or more transportation vehicles traveling from the first virtual hub to the second virtual hub;
	receiving constraint data from the first user, wherein the constraint data indicates a selection by the first user of one or more conditions for traveling along the plurality of routes; and 
	transmitting market depth data for the transportation capacity exchange to the first user based on the one or more routes and the constraint data, and wherein the market depth data comprises one or more bid prices and one or more offer prices for the one or more transportation capacity units; and 
	receiving transaction input data from the first user based on the market depth data, wherein the transaction input data comprises data corresponding to acceptance of a respective bid price or a respective offer price provided by a second user for the one or more respective transportation capacity units, without significantly more. 	

	The independent claims of 21, 35 and 39 recite the above limitation that represent receiving user location/start data and destination/end data in order to generate a route data and determine origin and destination points, receiving constrain data, transmitting market path data for a transportation capacity exchange, such as bid/offer data, receive user accepting of the bid/offer data, which reciting concepts relate to economy and commerce as a fundamental economic practice or principles, which considered to be concepts fills under the certain method on human activity group of abstract idea grouping. See MPEP 2106.04 (a)(2)(II)(A). In addition, the concepts as explained above managing personal behavior of the system users, relationships or interactions between people, include social activities, teaching, and following rules or instructions., which considered to be concepts fills under the certain method on human activity group of abstract idea grouping. See MPEP 2106.04 (a) (2)(II)(C).

Step 2A, Prong 2:
	This judicial exception is not integrated into a practical application because the claims satisfy the following criteria, which indicate that the claims do not integrate the abstract idea into practical application: 
Such as in claim 35; “computing system”, “one or more processors”, “wireless communication network”, “wired communication network”, “first database”, “second database” and “one or more memory comprising program instructions executable by the one or more processors”, claim 39; “a non-transitory computer-readable medium having stored thereon a plurality of computer -executable instructions executed by a computer”, this reciting does not provide more than linking the judicial exception to a particular technology field of using computer systems that do not provide an integration into a practical application. See MPEP 2016.05 (h).
The independent claims of 21, 35 and 39 recites executing the abstract idea by determining a virtual hobs and virtual hub routes, which are not part of the abstract idea; however, the mere recitation to a plurality of computers and networks, see specification [0007-0008]; “The disclosed technology may be utilized with a range of services from a public transportation service as the backbone of the transportation network” and claiming the use of the computer networks, in a generic and non- limiting manner, is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2" prong and do not provide for significantly more at step 2B. See MPEP 2106.05 (f).
Step 2B:
	For claims 35 and 39; As for Step 2B analysis, knowing the consideration is overlapping with Step 2A, Prong 2. The Step 2B considerations have already been substantially addressed under Step 2A Prong 2, see Step 2A Prong 2 analysis above. The additional claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these additional limitations are mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. See MPEP 2106.05 (f).

	In addition, the dependent claims recite:
Dependent claims 22 and 36 recite more of the abstract idea of determining an additional origin data form one or more other users, corresponding to a location proximate to the geographic origin; and determining additional destination location data form the one or more other users corresponds to a location proximate to the geographic destination, which managing personal behavior of the system users, relationships or interactions between people, include social activities, teaching, and following rules or instructions., which considered to be concepts fills under the certain method on human activity group of abstract idea grouping. See MPEP 2106.04 (a) (2)(II)(C). the claim executing the abstract idea by determining virtual hubs, which are not part of the abstract idea. For the same reasons that are set forth for claim 1, the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
Dependent claims 23-34, 37-38 and 40-41 further describe the abstract idea of the independent claims 21, 35 and 39 by further determining the bid/offer based on availability of the transporting tools, location proximate to geographic destination of the tool, transporting tools types, route types, and receiving security chicks information, ranking bid/offer based on lowest/highest bid/offer and the way used to perform a transaction related to the bid/offer finalizing upon excepting the bid/offer, which reciting further embellishment of the same abstract idea of the independent claims without reciting additional limitations can integrate the judicial exception into a practical application. Although dependent claim 28 reciting utilizing a mobile device, QR scan or combination of both to input confirmation data, generally linking the judicial exception to a particular technology field of using computer systems, such as mobile devices and QR scan, and GPS of claim 30, that do not provide an integration into a practical application. See MPEP 2016.05 (h). 
	Therefore, for the above reasons claims 21-41 are found to be directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 21-25, 29, 31-33, 35-39 and 41 are rejected under 35 U.S.C 103 as being unpatentable over US Pat. Pub. No. 2003/0191725 to Ratliff et al. (“Ratliff”) in view of US. Pat. Pub. No. 2015/0178642 to Abboud (“Abboud”) further in view of US Pat. Pub. No. 2017/0046658 to JONES et al. (“JONES”).

	Regarding claims 35, 21 and 39. Ratliff discloses a computing system, comprising:
One or more processors; one or more memory comprising program instructions executable by the one or more processors to (Ratliff, Figs. 1-2. [0139]; “FIG. 2 shows, in more detail, an example of a client-server system interconnected through network 100”):
	receive origin location data and destination location data over wireless or wired communication network (Ratliff, see Fig. 1; “network”) from a first user, wherein the origin location data corresponds to a geographic origin and the destination location data corresponds to a geographic destination (Ratliff, Fig 10; “Entry Origin” and “destination”. [0174]; “the origin and destination using entry box 1012 or 1018”. [0050-0052], such as “a round-trip Baltimore (BWI)--San Diego (SAN) shopping scenario”. Fig. 13 A; “receive ASM information or Net date at fare pricing computer 1302”); 
		generate one or more routes (Ratliff, [0051]; “Example 1”, such as “Itinerary #1-#4”) based on the origin location data and the destination location data (Ratliff, [0050-0052]; “represent a two flight itinerary; whereas, four entries associated with prices, such as itinerary #4--Example 1, represent a four flight itinerary. In the two flight itinerary, the first entry is the departure flight information and the second entry is the return flight information”. Fig. 13A; “receive pricing commands from agents including Itinerary 1312” > “generate a number of itinerary fare options … 1314”. [0186]; “an itinerary, which may include the departure city, arrival city, estimated time of departure, date of travel, and other travel related information from agents, through one or more associated point of sale (POS) terminals 405 (Stage 1312)”);
		receive constraint data from the first user (Ratliff, [0168]; “Next, the user may select the target criteria that will be used to qualify the itinerary options for re-pricing”) over the wireless or wired communication network, wherein the constraint data indicates a selection by the first user of one or more conditions for traveling along the plurality or routes (Ratliff, Fig. 8; “Pricing Target Criteria Selection”, such as “number of stops”) along the plurality of routes (Ratliff, Fig. 13A; “transfer to dynamic pricing rule engine 1314” > “qualify the Itinerary fare options for re-pricing  1316”. [0188]; “selection rules to associate one or more target criteria, from a set of target criteria, to travel related information transmitted with the itinerary fare options (Stage 1316). The transmitted travel related information may contain information included in the pricing command information”); and  
		wherein the market depth data comprises one or more bid prices and one or more offer prices for the one or more transportation capacity units (Ratliff, [0042]; “airlines use for managing discount sales is known as availability control (either traditional numeric availability or more modern bid-price control). The "bid price" is defined as the opportunity cost of having an unfilled seat at departure. "Bid prices" are one form of availability control that airlines use to limit sales for lower-valued fare types”. [0045]. [0061]; “i.e., this rule is equivalent to the "bid price" in the airline example”. [0036]; “The objective of traditional fare search processing is to find the best fare offers available in the marketplace”. [0047]; “new fares may be displayed as "special offers"”)

	Ratliff substantially discloses the claimed invention; however, Ratliff fails to explicitly disclose the “determine a plurality of virtual hubs along the one or more routes, wherein the plurality of virtual hubs comprises a first virtual hub based on the origin location data and a second virtual hub based on the destination location data, wherein virtual hub location data corresponding to the plurality of virtual hubs are stored on a first database server;  determine a transportation capacity exchange for one or more transportation capacity units based on at least the first virtual hub and the second virtual hub, wherein the one or more transportation capacity units correspond to one or more seats in one or more transportation vehicles traveling from the first virtual hub to the second virtual hub; wherein the transportation capacity exchange is stored on a second database server; transmit market depth data for [[a]] the transportation capacity exchange to the first user over the wireless or wired communication network based on the one or more routes and the constraint data; receive transaction input data from the first user over the wireless or wired communication network based on the market depth data”. However, Abboud teaches:
	determine a plurality of virtual hubs (Abboud, Fig. 5A, [0035]; “locations ~B’, ‘CD’, “EF, °G’)”. Also see Fig. 5A-F.8B) along the one or more routes (Abboud, [0039]; “determine that a star graph may be useful based on travel characteristics of the origin and/or one or more destinations.”. [0020]; “a user may input an origin, one or more destinations”. [0040]; “the first destination 604 may be a low-cost travel hub, a large travel hub, and/or offer lower priced/more efficient travel services”), wherein the plurality of virtual hubs comprises a first virtual hub based on the origin location data and a second virtual hub based on the destination location data (Abboud, Fig. 4; “determine travel graph(s) 304”. [0032]; “Based on the travel request, the reservation system 102 may determine one or more travel graphs that comprise the origin and the one or more destinations (block 304)”. For example, see Fig. 5A below); wherein virtual hub location data corresponding to the plurality of virtual hubs are stored on a first database server (Abboud, [0050]; “store at least a portion of graphs associated with commonly traveled to/from locations. For example, in some embodiments of the invention, a portion of a travel graph that includes routes between New York, Chicago, and Boston may be stored and accessible …  including New York, Chicago, and Boston”);
	determine a transportation capacity exchange for one or more transportation capacity units (Abboud, Fig. 4; “generate individual requests 312” “determine pricing and availability information 314”. [0033-0034]; “generates one or more individual requests based on each received sub-request (block 312) ... each individual request is an instance of a sub-request for each possible date in the date range provided in the travel request. Each individual request may be processed by a computing component of the computing grid to determine pricing and availability information (block 314”) based on at least the first virtual hub and the second virtual hub (Abboud, Fig. 4, [0035]; “example travel graph 400 illustrates a circular graph shape--where a travel route starts with the origin 402 (1.e., location ~A°) and passes through each destination 404-414 (1e., locations ~B°, “C’, ~D°, “E°, “F, ~G°) before returning to the origin 402”), wherein the one or more transportation capacity units correspond to one or more seats in one or more transportation vehicles traveling from the first virtual hub to the second virtual hub (Abboud, [0024]; “The availability and price module 136 may be configured to query inventory systems 106 and store pricing and availability information for various travel inventory items of various types of travel services (e.g., a ticket for a flight, a ticket for rail travel, etc.) in an availability and price database 138”); wherein the transportation capacity exchange is stored on a second database server (Abboud, [0024] The availability and price module 136 may be configured to query inventory systems 106 and store pricing and availability information for various travel inventory items of various types of travel services (e.g., a ticket for a flight, a ticket for rail travel, etc.) in an availability and price database 138”);
	transmit market depth data for [[a]] the transportation capacity exchange (Abboud, Fig. 4; “return travel solution(s) 320”. [0034]; “The travel solutions may be returned from the reservation system 102 to a client device (block 320), and a user may review and book one of the returned travel solutions”) to the first user over the wireless or wired communication network based on the one or more routes and the constraint data (Abboud, [0034]; “each priced individual request may be considered a candidate travel solution for the travel request, where each individual request includes priced travel inventory items for travel services that fulfill the travel request”. [0059]; “Priced individual requests 1118, which may be referred to as candidate travel solutions, may be returned to the orchestrator 200. The orchestrator may order and/or filter the received candidate travel solutions (block 1120) based at least in part on price ... the reservation system 102 may communicate a response 1122 to the client device 104”),
receive transaction input data from the first user over the wireless or wired communication network based on the market depth data (Abboud, [0017]; “the traveler may select a particular travel solution for booking to thereby book some or all of the travel inventory items for the travel and accommodation services of the particular travel solution concurrently”).
	Therefore, it would have been obvious to one of ordinary skill in the transportation art at the time of filing to modify Ratliff to include determining a plurality of virtual hubs along the one or more routes, wherein the plurality of virtual hubs comprises a first virtual hub based on the origin location data and a second virtual hub based on the destination location data; determining a transportation capacity exchange for one or more transportation capacity units based on at least the first virtual hub and the second virtual hub, wherein the one or more transportation capacity units correspond to one or more seats in one or more transportation vehicles traveling from the first virtual hub to the second virtual hub; transmitting market depth data for  the transportation capacity exchange to the first user based on the one or more routes and the constraint data receiving transaction input data from the first user based on the market depth data, as taught by Abboud, where this would be performed in order to provide improvement to computer based travel planning and reservation systems, as well as improved methods and computer program products, for facilitating travel related service booking. See Abboud [0003]. 
		The combination of Ratliff in view of Abboud substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “wherein the transaction input data comprises data corresponding to acceptance of a respective bid price or a respective offer price provided by a second user over the wireless or wired communication network for the one or more respective transportation capacity units”. However, JONES teaches 
wherein the transaction input data comprises data corresponding to acceptance of a respective bid price or a respective offer price provided by a second user over the wireless or wired communication network for the one or more respective transportation capacity units  (JONES, [0051]; “After acceptance by the customer or in the case of automatic acceptance in accordance with customer criteria, when a time limit for receiving bids has been reached, the shipment processing center 111 communicates its offer to the customer 113 and after the customer agrees to the shipment processing center's 111 offer, the shipment processing center 111 communicates acceptance of a bid and requests confirmation from the TSP”. [0102]; “The system or the entity requesting the quote for transportation services selects a bid with its associated pricing and then the system awards the bid and its cost to the TSP (step 244)”))
		Therefore, it would have been obvious to one of ordinary skill in the transportation art at the time of filing to modify Ratliff to include the transaction input data comprises data corresponding to acceptance of a respective bid price or a respective offer price provided by a second user for the one or more respective transportation capacity units, as taught by JONES, where this would be performed in order to balance the need for reservation spot availability with the desire for backhaul loads. See JONES [0012]. 

		Regarding claims 22 and 36. The combination of Ratliff in view of Abboud further in view of JONES disclose the method of claim 21, further comprising:  
	The combination of Ratliff in view of Abboud substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “determining the first virtual hub based on additional origin location data from one or more other users, wherein the first virtual hub corresponds to a location proximate to the geographic origin; and determining the second virtual hub based on additional destination location data from the one or more other users, wherein the second virtual hub corresponds to a location proximate to the geographic destination”. However, JONES teaches:
	Page 4 of 11determining the first virtual hub based on additional origin location data from one or more other users (JONES, [0203]; “The selection of hubs can be based on a combination of distance from the endpoint and the extent to which the hub selection falls along a route between the origin and destination”), wherein the first virtual hub corresponds to a location proximate to the geographic origin; and determining the second virtual hub based on additional destination location data from the one or more other users, wherein the second virtual hub corresponds to a location proximate to the geographic destination (JONES, [0203]; “In the case of virtual hubs, the actual location can be defined by the operators of the bidding system or by one or more of the TSPs. If multiple proposals for transfer points are obtained, the multiple routes are bid as alternatives. In proposing a hub, the TSP proposing the hub provides a description of the hub, including location, facilities and description of a confirmation that the hub is available for use. There are also instances in which the hub is a fixed part of the transportation service. This would often be the case with multimodal shipments, which use fixed facilities”).
		Therefore, it would have been obvious to one of ordinary skill in the transportation art at the time of filing to modify Ratliff to include determining the first virtual hub based on additional origin location data from one or more other users, wherein the first virtual hub corresponds to a location proximate to the geographic origin; and determining the second virtual hub based on additional destination location data from the one or more other users, wherein the second virtual hub corresponds to a location proximate to the geographic destination, as taught by JONES, where this would be performed in order to combine services also allows the system to establish links that include regularly scheduled services, so the user of transportation services would be able to rely on the system to use scheduled services in combination with pick-up and/or delivery to the desired locations, while allowing the bidding system to make the necessary arrangements. See JONES [0204].

	Regarding claims 23 and 37. The combination disclose the method of claim 21, wherein the one or more conditions comprise cheapest route, single mode of transportation, multiple modes of transportation, fastest route, most scenic route, highest rated route, most available route, highest volume of participants for route, most frequent route, service level for route, highest safety and security level for route, gender of driver, security of driver, and rating of driver (Ratliff, [0036]; “return these results to the buyer in some ranked ordering (based on what attributes the customer has requested, e.g., lowest price ones first). So each travel vendor's systems lets the fare search engines know which of their fares are available for the dates and itinerary being considered, and the fare search engines sort through all the alternatives and select the best ones. The objective of traditional fare search processing is to find the best fare offers available in the marketplace”. See Fig. 8).  

	Regarding claim 24. The combination discloses the method of claim 21, wherein the plurality of virtual hubs comprises third virtual hub along the one or more routes, wherein the third virtual hub is disposed between the first virtual hub and the second virtual hub (Ratliff, Fig. 8, [0094]; “Rules: Number of Stops”, [0108] and [0126]. [0159]; “Number of intermediate stops”) [0050-0052]).

	Regarding claim 29. The combination disclose the method of claim 21, further comprising: receiving transportation mode data from the first user, wherein the transportation mode data indicates a selection by the first user of one or more transportation vehicles for traveling from the first virtual hub to the second virtual hub, wherein the one or more transportation vehicles comprise an automobile, an aircraft, an autonomous vehicle, a motorcycle, a bicycle, a boat, a bus, a subway car, a taxicab, a train, or a delivery vehicle (Ratliff, [0036]; “across a number of different vendors (e.g. airlines, car rental companies, hotels, and the like)”); and transmitting the market depth data based on the received transportation mode data (Ratliff, [0168-0170]; “invoke the target criteria data entry screen … he user has selected the agency identification 804 and the origin and destination 806 as the target criteria and has entered in entry box 808 the number of targets that most appear per page for the fare option to qualify for re-pricing … selects the “next”)).
  
	Regarding claim 31. The combination discloses the method of claim 21, further comprising: wherein the transportation capacity exchange comprises a market exchange for the one or more transportation units, wherein the one or more transportation units comprises one or more commodity contract specifications (Ratliff, [0157]; “agents, through one or more associated point of sale (POS) terminals, are capable of submitting a pricing command comprising the itinerary that may include the departure city, arrival city, estimated time of departure, date of travel, and other travel related information”).

	Regarding claim 32. The combination disclose the method of claim 21, further comprising: generating a forward commodity contract between the first user and the second user based on the received transaction input data, wherein the received transaction input data comprises data corresponding to the acceptance of the bid price provided by the second user for physical delivery of the one or more respective transportation capacity units to the second user (Ratliff, [0163]; “"Once the re-pricing rules are applied either by dynamic pricing rules engine 406 or fare pricing computer 404, the agent receives the fare from fare pricing computer 404, through point of sale terminal 405, and is able to provide the fare information to the customer. As another option, fare pricing computer 404 may transmit the fare information to printer 408 to generate a ticket including the fare information”).

	Regarding claims 33 and 41. The combination disclose the method of claim 21, wherein the market depth data further comprises a first bid price and a first offer price for a first route, a second bid price and a second offer price for a second route, and travel times for the first route and second route (Ratliff, example 1 screen snap below) 

    PNG
    media_image1.png
    469
    414
    media_image1.png
    Greyscale

	
	Regarding claims 25 and 38. The combination disclose the method of claim 21, further comprising transmitting real-time location data to the first user, wherein the real-time location data corresponds to a geographic location of the second user (Ratliff, [0003]; “This invention relates to business methods and, more particularly, to an apparatus and methods for dynamically pricing products or services using one or more of the following: (i) information obtained in real-time”).
	
	Claim 26, 28 and 40 are rejected under 35 U.S.C 103 as being unpatentable over Ratliff in view of Abboud further in view of JONES furthermore in view of US. Pat. Pub. No. 2016/0148289 to ALTSCHULER (“ALTSCHULER”).

	Regarding claims 26 and 40. The combination of Ratliff in view of Abboud further in view of JONES disclose the method of claim 21, further comprising: generating a forward commodity contract between the first user and the second user based on the received transaction input data, and
scheduling delivery of the respective transportation capacity unit based on the forward commodity contract (Ratliff, [0163]; “Once the re-pricing rules are applied either by dynamic pricing rules engine 406 or fare pricing computer 404, the agent receives the fare from fare pricing computer 404, through point of sale terminal 405, and is able to provide the fare information to the customer … fare pricing computer 404 may transmit the fare information to printer 408 to generate a ticket including the fare information”)
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “forward commodity contract provides substitutability between first and second transportation capacity units of the one or more transportation capacity units. However, ALTSCHULER teaches:
	wherein the forward commodity contract provides substitutability between first and second transportation capacity units of the one or more transportation capacity units (ALTSCHULER, Fig. 2; “Do you want to re-list this product for possible sale now? 1010”. [0073]; “step 1010, the Creation processing unit 620 displays a first query to the … prospective seller: “Do you want to relist this product for possible resale now?””. [0041]; “A buyer can immediately be transformed into a seller/prospective seller before, during and/or after the checkout process and an immediately resell a product, list a product for resale (as a binding or non-binding listing), receive/accept solicitations for the newly purchased item, and/or at some time in the future use the EXPCommerce 613 to relist and/or accept solicitations for the purchased item”);
	Therefore, it would have been obvious to one of ordinary skill in reservation ticket art at the time of filing to modify Ratliff to include forward commodity contract provides substitutability between first and second transportation capacity units of the one or more transportation capacity units, as taught by ALTSCHULER, where this would be performed in order to provide the system with ability to efficiently, effortlessly and seamlessly transform the most recent buyer (current owner) of a product into a seller of the product. See ALTSCHULER [0006].

	Regarding claim 28. The combination of Ratliff in view of Abboud further in view of JONES furthermore in view of ALTSCHULER disclose the method of claim 26, further comprising: 
	Ratliff substantially discloses the claimed invention; however, Ratliff fails to explicitly disclose the “receiving confirmation data from the first user corresponding to completion of the delivery, wherein the confirmation data comprises input data from a mobile device of the first user, QR scan data, or combinations thereof”. However, JONES teaches:
	receiving confirmation data from the first user corresponding to completion of the delivery, wherein the confirmation data comprises input data from a mobile device of the first user, QR scan data, or combinations thereof (JONES, [0175]; “One or more computing devices may thereby be used to update the estimates of the time in transit and delivery time of the load or completion of the transportation service, based on a combination of the location tracking and said at least one external factor by adjusting Dijkstra or similar map routing calculations to render adjusted time of arrival estimates”).

	Therefore, it would have been obvious to one of ordinary skill in the transportation art at the time of filing to modify Ratliff to include receiving confirmation data from the first user corresponding to completion of the delivery, wherein the confirmation data comprises input data from a mobile device of the first user, QR scan data, or combinations thereof, as taught by JONES, where this would be performed in order to determine of whether the driver has passed a traffic delay or can be expected to encounter the delay on the driver's route would be used to adjust the estimate. The adjusted estimate is also made available to the shipper or receiver. See JONES [0175]. 

	Claim 27 is rejected under 35 U.S.C 103 as being unpatentable over Ratliff in view of Abboud further in view of JONES furthermore in view of ALTSCHULER further in view of US. Pat. Pub. No. 2018/0053226 to Hutton et al. (“Hutton”).

	Regarding claim 27. The combination of Ratliff in view of Abboud further in view of JONES disclose the method of claim 26, further comprising: 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “performing one or more security checks on the first user and the second user based on fingerprint data, facial scan data, photo data, or combinations thereof; and generating the forward commodity contract between the first user and the second user based on the received transaction input data and the one or more security checks”. However, Hutton teaches:
	performing one or more security checks on the first user and the second user based on fingerprint data, facial scan data, photo data, or combinations thereof; and generating the forward commodity contract between the first user and the second user based on the received transaction input data and the one or more security checks (Hutton, Fig. 3; “facial recognition 310” and “demographic profile 330”, [0040]; “Custom content 110 based on a demographic profiles may also be persisted and displayed, and, the connection between public engagement and analytics, happen in real time. Preferably, facial recognition to handle both loyalty programs and security scenarios is also achievable”).  
	Therefore, it would have been obvious to one of ordinary skill in the transportation art at the time of filing to modify Ratliff to include known methods of performing security checks, as taught by Hutton, where this would be performed in order to provide a more scale-able way to scan crowds is desperately required. See Hutton [0010]. 

	Claim 34 is rejected under 35 U.S.C 103 as being unpatentable over Ratliff in view of Abboud further in view of JONES furthermore in view of US. Pat. No. to 6850907 to Lutnick et al. (“Lutnick”).

	Regarding claim 34. The combination of Ratliff in view of Abboud further in view of JONES disclose the method of claim 21, wherein the market depth data further comprises: Page 6 of 11a bid queue for the one or more bid prices, wherein the one or more bid prices are ranked in the bid queue from highest price to lowest price, an offer queue for the one or more offer prices, wherein the one or more offer prices are ranked in the offer queue from lowest price to highest price (Ratliff, [0036]; “Reservation systems and Internet fare search engines use specialized techniques to review fare offerings, both published and unpublished (specially offered fares not normally available), across a number of different vendors (e.g. airlines, car rental companies, hotels, and the like) and return these results to the buyer in some ranked ordering (based on what attributes the customer has requested, e.g., lowest price ones first). [0017]; “the competitor ranked number one (the competitor ranked number one may be, but is not limited to, the lowest priced competitor)”).

	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “respective bid prices of the same value are ranked by time in the bid queue; and wherein respective offer prices of the same value are ranked by time in the offer queue”. However, Lutnick teaches: wherein respective bid prices of the same value are ranked by time in the bid queue; and wherein respective offer prices of the same value are ranked by time in the offer queue (Lutnick, col. 7, lines 29-47; “orders are exhibited on the display screen in specific ways to reflect priority, size, and kind. A Participant can establish trading priority by placing a Bid or Offer at a select price and volume; bids at the same price are displayed on the screen in time order in which they enter the system (as are Offers). As such a "queue" of Bids and Offers develops, with place in line set by time at the same price. Alternatively, the queue can be set by a different metric ranking, e.g., a combination of time and size. This queue (or a summary thereof) is displayed on screen at the Participant's workstation. Typically, there is a small difference between the Bid price and the Offer price--the "Spread". If no difference exists, this is known as a "locked" market).

	Therefore, it would have been obvious to one of ordinary skill in the transportation art at the time of filing to modify Ratliff to include respective bid prices of the same value are ranked by time in the bid queue; and wherein respective offer prices of the same value are ranked by time in the offer queue, as taught by Lutnick, where this would be performed in order to lead the way to a Price‌ Improvement trade between Aggressor(s) and‌ passive Participants. See Lutnick, col. 7, lines 25-27.

	Claim 30 is rejected under 35 U.S.C 103 as being unpatentable over Ratliff in view of Abboud further in view of JONES furthermore in view of US. Pat. Pub. No. 2017/0061509 to Rosenberg et. al. (“Rosenberg”).

	Regarding claim 30. The combination of Ratliff in view of Abboud further in view of JONES discloses the method of claim 21, wherein the respective first and second virtual hubs are formed based on global positioning system (GPS) coordinate data,  
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “the respective first and second virtual hubs are formed based on global positioning system (GPS) coordinate data”. However, Rosenberg teaches:
the respective first and second virtual hubs (Rosenberg, Fig. 4,16 and 19, [0031]; “The list of events 440 meeting the selected criteria are shown below the filtering options … event map 450 to view a map of the geographic area near the event venue. This map, shown in greater detail in FIG. 16”) are formed based on global positioning system (GPS) coordinate data (Rosenberg, Fig. 4; “my current location 420”, see [0031]. [0035]; The map 1900 may also display… location of the ticket request or deal … The location of the deal or request may be determined by taking information from the user that posted the deal or request … GPS”). 
	Therefore, it would have been obvious to one of ordinary skill in the transportation art at the time of filing to modify Ratliff to include the respective first and second virtual hubs are formed based on global positioning system (GPS) coordinate data, as taught by Rosenberg where this would be performed in order to facilitating in-person transactions using an electronic service platform. See Rosenberg [0002].

Conclusion
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687